Citation Nr: 1500707	
Decision Date: 01/07/15    Archive Date: 01/13/15

DOCKET NO.  10-27 339A	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for right foot bunion.

REPRESENTATION

Veteran represented by:	Dan Curry, Attorney


ATTORNEY FOR THE BOARD

B. Ogilvie, Senior Counsel

INTRODUCTION

The Veteran served on active duty in the Navy from February 1987 to March 1987.  He also served in the Navy Reserves.

This case came before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In July 2012, the Board issued a decision that denied service connection for right foot bunion.  The Veteran appealed that July 2012 Board decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Remand (JMR), the Court vacated the Board's decision in a December 2012 Order and remanded the claim to the Board for readjudication in accordance with the JMR.  In October 2013, the Board denied the Veteran's claim on appeal.


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2014).

The Veteran appointed a new representative, Dan Curry, in January 2013, prior to the Board's October 2013, decision.  Although the Board did not receive the 21-22a appointing Dan Curry until after the Board's decision, the valid 21-22a currently of record pre-dates the decision.  As such, the Veteran's attorney did not receive adequate notice subsequent to the JMR described above with a 90-day period to respond in accordance with Kutscherousky v. West, 12 Vet. App. 369 (1999).

Accordingly, the October 25, 2013, Board decision addressing the issue of entitlement to service connection for right foot bunion is vacated.



	                        ____________________________________________
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals


